MEMORANDUM***
The California courts’ rulings, that defense counsel was not ineffective for failing to advise Murphy that he was waiving his appeal rights by pleading guilty, were not contrary to, nor an unreasonable application of clearly established federal law, as determined by the Supreme Court of the United States, nor did they result in a decision that was based on an unreasonable determination of the facts. While the state courts employed a per se rule in reaching their decisions, the result they reached was not an unreasonable application of Supreme Court law since the totality of the circumstances showed that counsel’s failure to advise of the loss of appellate rights was objectively reasonable. Accordingly, the decision of the district court, denying the 28 U.S.C. § 2254 habeas petition, is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.